Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 5-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Blakely et al. (USPGPub 2015/0223533).
	Regarding claim 1-2 and 5-9, Blakely teaches providing a woven [0031] textile material having first and second portions (see Figs 2A-3A) where the textile material comprising the portions on the outer facing surface is tensioned using reverse kiss gravure printing [0035] wherein the gravure roller compresses regions of the fabric and locks in the compression in portions of the fabric using a patterned adhesive film applied to the regions.  However, it is further reasonably implicit that while in the Z-axis compression of the stand-off type structures would be locked in by the addition of the adhesive, so would the tension that was provided in the x-direction.  Therefore portions of the fabric of the prior art would contain permanently compressed and tensioned portions as well as non-tensioned and non-compressed. The discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.” Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).  See MPEP 2112.A reference which is silent about a claimed invention’s features is inherently anticipatory if the missing feature is necessarily present in that which is described in the reference.  Inherency is not established by probabilities or possibilities.  In re Robertson, 49 USPQ2d 1949 (1999).  (“To establish inherency, the extrinsic evidence ‘must make clear that the missing descriptive matter is necessarily present in the thing described in the reference, and that it would be so recognized by persons of ordinary skill. Inherency, however, may not be established by probabilities or possibilities. The mere fact that a certain thing may result from a given set of circumstances is not sufficient.’”) (citations omitted). Furthermore, each claim must include all elements which applicant has described as essential. See, e.g., Johnson Worldwide Assoc. Inc. v. Zebco Corp., 175 F.3d at 993, 50 USPQ2d at 1613; MPEP 2163, Section II, Subsection A, Subsection 3, Subsection (b).
	Regarding claim 3, it is noted that claim 3 is a product-by-process claim.  “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  In re Thorpe, 777 F. 2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). In particular the prior art does not teach the use of a cooling agent per se but the prior art product could have been formed using one which is all that is required of the prior art as relates to these product by process limitations.
Claim(s) 10-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Blakely et al. (USPGPub 2015/0223533).
Regarding claim 10-11, Blakely teaches providing a woven [0031] textile material having first and second portions (see Figs 2A-3A) where the textile material comprising the portions on the outer facing surface is tensioned using reverse kiss gravure printing [0035] wherein the gravure roller compresses regions of the fabric and locks in the compression in portions of the fabric using a patterned adhesive film applied to the regions.  However, it is further reasonably implicit that while in the Z-axis compression of the stand-off type structures would be locked in by the addition of the adhesive, so would the tension that was provided in the x-direction.  Therefore portions of the fabric of the prior art would contain permanently compressed and tensioned portions as well as non-tensioned and non-compressed. The discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.” Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).  See MPEP 2112.A reference which is silent about a claimed invention’s features is inherently anticipatory if the missing feature is necessarily present in that which is described in the reference.  Inherency is not established by probabilities or possibilities.  In re Robertson, 49 USPQ2d 1949 (1999).  (“To establish inherency, the extrinsic evidence ‘must make clear that the missing descriptive matter is necessarily present in the thing described in the reference, and that it would be so recognized by persons of ordinary skill. Inherency, however, may not be established by probabilities or possibilities. The mere fact that a certain thing may result from a given set of circumstances is not sufficient.’”) (citations omitted). Furthermore, each claim must include all elements which applicant has described as essential. See, e.g., Johnson Worldwide Assoc. Inc. v. Zebco Corp., 175 F.3d at 993, 50 USPQ2d at 1613; MPEP 2163, Section II, Subsection A, Subsection 3, Subsection (b).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 4 is/are rejected under 35 U.S.C. 103as being obvious in view of Blakely et al. (USPGPub 2015/0223533)as applied to claims 1-3 and 5-9 above. 
Regarding claim , the teachings of Blakely are as shown above.   Blakely fails to explicitly state the level of tensioning in the textile article.  However, one of ordinary skill in the art would readily recognize that based on the materials used by Blakely (cotton or wool), there would be reasonable limits to the amount of stretch that the material would have without experiencing permanent damage while at the same time applying at least a level of tension that require stretching the material to at least greater than 100% of its resting length in order to have any stretch at all.  Therefore in the absence of criticality of the specific stretch range of the current claims, one of ordinary skill in the art at the time of filing would have considered it obvious to optimize the amount of stretch provided to the material of Blakely in order to both provide at least some stretch as desired by Blakely without permanently damaging the material. Discovery of optimum value of result effective variable in known process is ordinarily within skill of art.  In re Boesch, CCPA 1980, 617 F.2d 272, 205 USPQ215.  
Claim(s) 12-15 is/are rejected under 35 U.S.C. 103as being obvious in view of Blakely et al. (USPGPub 2015/0223533)as applied to claims 10-11 above and further in view of Majoros et al. (USPGPub 2012/0137411).
Regarding claims 12-13 and 15, the teachings of Blakely are as shown above. Blakely fails to teach forming openings in the stand-off structure.  However, Majoros shows that it is known in the field of the manufacture of apparel it is known to punch holes through liner materials used for making composite type apparel in a pattern such that “ the air that flows through holes … can aid in the natural cooling of the wearer” [0033]. Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to punch holes in the treated fabric of Blakely in view of Iafrate in any are including the stand-off areas using the technique of Majoros in order to provide the cooling described by Majoros. Further the edges of the holes of Majoros may be referred to as arbitrarily portions that are considered to be any number of “slit edges”.
Regarding claim 14, an air flow map or air pressure map is not part of the product of the current claims and as such is largely irrelevant to the claimed subject matter.  As such, the claim as written seems to be claiming the use of an airflow map to design a pattern of openings.  This is a product-by-process limitation. It is noted that claim 14 is a product-by-process claim.  “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  In re Thorpe, 777 F. 2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). As such, the prior art does not necessarily need to use air flow maps to meet the claim limitations so long as they could be used to create the prior art invention which is the case.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J BOWMAN whose telephone number is (571)270-5342. The examiner can normally be reached Mon-Sat 5:00AM-11:00AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW J BOWMAN/               Examiner, Art Unit 1717